360 So. 2d 1160 (1978)
Lavonia Dewitt HUTCHINSON, Appellant,
v.
STATE of Florida, Appellee.
No. II-85.
District Court of Appeal of Florida, First District.
July 26, 1978.
*1161 Michael J. Minerva, Public Defender, and Louis G. Carres, Asst. Public Defender, for appellant.
Robert L. Shevin, Atty. Gen., and Michael H. Davidson, Asst. Atty. Gen., for appellee.
PER CURIAM.
Appellant pleaded guilty to burglary and was sentenced under Section 948.01(4), Florida Statutes (1975) to three years incarceration, three years suspended, to be followed by three years probation with the special condition thereof that appellant spend four months in the county jail with credit for sixty-three (63) days jail time previously served. Within the probationary period, an affidavit for violation of probation was filed. The court found that appellant had violated his probation, and consequently sentenced appellant to five years imprisonment with credit for sixty-three (63) days previously served.
Upon the revocation of probation, the court was authorized to impose any sentence which might have been originally imposed. State v. Jones, 327 So. 2d 18 (Fla. 1976). Accordingly, the sentence of five years imprisonment was proper. See Sections 810.02(3), 775.082(3)(d), Florida Statutes (1975). However, the court was required to credit appellant with all time previously served in jail, including that time served as a condition of probation. State v. Jones, supra; DeForest v. State, 356 So. 2d 52 (Fla. 1st D.C.A. 1978). Accordingly, the judgment is affirmed and the cause is remanded for proper sentencing. Appellant need not be present for this purpose.
McCORD, C.J., and MILLS and ERVIN, JJ., concur.